DETAILED ACTION
Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Allowability
The following addresses applicant’s remarks/amendments dated 13th October, 2021.  Claim(s) 45, 52-53,  were amended; Claim(s) 1-44, 46-48, 50-51, 55, 57-64 are cancelled, and Claim(s)  65 was added.  Therefore, Claim(s) 45, 49, 51-54, and 56 are pending in current application and are addressed below.  Examiner appreciates the courtesies extended by applicant throughout the prosecution of this application.

Response to Arguments
Applicant’s arguments (Remarks Pg. 5-11) with respect to the rejection of the Claim(s) under AlA 35 U.S.C. §103; have been fully considered and are persuasive based on the amended Claim; therefore, the rejection has been withdrawn.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/15/2020, 06/16/2017 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The lengthy specification (more than 20 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter
Independent Claim(s) 45 and 65; and Dependent Claim(s) 49, 52-54, and 56, are allowed.  The following is the examiner’s statement of reasons for allowance: 
Regarding Independent Claim 45, the amended claimed limitations “an analogue-to-digital converter configured to sample and convert the analogue signals from the plurality of inputs into corresponding digital signals, wherein the analogue- to-digital converter is configured to sample each analogue signal at a sample rate which is determined based on a predetermined required bandwidth of that analogue signal, wherein the predetermined required bandwidth of that analogue signal is selected based on the required range resolution for the sonar imaging system, wherein the required bandwidth is less than a total bandwidth of that analogue signal, and wherein the sample rate is less than the Nyquist sample rate determined based on an operating frequency of the analogue signal” are neither anticipated nor found obvious over the art of record.  

Claim 65 is essentially the same as Claim 45 and refers to the sonar imaging system of Claim 45; therefore, Claim 65 is allowed for the same reasons as applied to Claim 45 above.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571) 272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIE M NDURE/Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645